       Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9910 Page 1 of 28
AO 133        (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                        Southern District of California
       JOHN MCCURLEY and DAN DEFOREST,                                                           )                                       Case No.: 17-cv-00986-BAS-AGS
     individually and O/B/O others similarly situated,                                           )
                                          v.                                                     )
                                                                                                                                  Hearing Date:March 3, 2021
                                                                                                 )                               Hearing Time: 10 a.m.
                   ROYAL SEAS CRUISES, INC.
                                                                                                 )                          Hearing Location: Clerk's Office
                                                                                                                                              333 West Broadway, Ste. 420
                                                                                 BILL OF COSTS                                                San Diego, CA 92101

Judgment having been entered in the above entitled action on                                         01/29/2021                  against         Plaintiffs                                ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:
Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          $                 618.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              60.00

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                                 9,131.35

Fees and disbursements for printing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                      0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               TOTAL               $         9,809.35

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
          ’         Electronic service                                    ’         First class mail, postage prepaid
          ’         Other:
              s/ Attorney:            s/ Jeffrey A. Backman
                          Name of Attorney: Jeffrey A. Backman
For:                                                   Royal Seas Cruises, Inc.                                                                      Date:             02/12/2021
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                              Date
     Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9911 Page 2 of 28
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE          SUBSISTENCE            MILEAGE
                                                                                                                                      Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                  Total               Total                 Total       Each Witness
                                                                     Days      Cost      Days      Cost       Miles      Cost


                                                                                                                                               $0.00



                                                                                                                                               $0.00



                                                                                                                                               $0.00



                                                                                                                                               $0.00



                                                                                                                                               $0.00


                                                                                                                                               $0.00


                                                                                                                      TOTAL                    $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the partyclaiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, cost s — other than attorney 's fees — should be allo wed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9912 Page 3 of 28



   1   GREENSPOON MARDER LLP
   2   Richard W. Epstein, Esq. (Admitted Pro Hac Vice)
       richard.epstein@gmlaw.com
   3   Jeffrey A. Backman, Esq. (Admitted Pro Hac Vice)
   4   jeffrey.backman@gmlaw.com
       200 E. Broward Boulevard, Suite 1800
   5   Fort Lauderdale, FL 33301
   6   Tel: 954.527.2427
       Fax: 954.333.4027
   7
   8   Attorneys for Defendant Royal Seas Cruises, Inc.
       [additional Defendant’s counsel on signatory line]
   9
  10
                              UNITED STATES DISTRICT COURT
  11                        SOUTHERN DISTRICT OF CALIFORNIA
  12
       John McCurley, Individually and                   Case No.: 3:17-cv-01988-AJB-AGS
  13
       and on Behalf of All Others Similarly             consolidated with
  14   Situated,
                                                         Case No.: 3:17-cv-00986-BAS-AGS
  15                   Plaintiff,
  16          v.
  17   Royal Seas Cruises, Inc.,
  18                    Defendant.                       ITEMIZATION AND
  19   -----------------------------------------------   MEMORANDUM OF COSTS (WITH
                                                         ATTACHED DOCUMENTATION)
  20   Dan DeForest, Individually and                    IN SUPPORT OF ROYAL SEAS
  21   and on Behalf of All Others Similarly             CRUISES, INC.’S BILL OF COSTS
       Situated,
  22
                       Plaintiff,
  23
              v.
  24
       Royal Seas Cruises, Inc.,
  25
                        Defendant.
  26
  27
  28
                                                         1
       38553859.1
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9913 Page 4 of 28



   1         Pursuant to Local Rule 54.1(a), Defendant Royal Seas Cruises, Inc.
   2   (“Royal”) hereby provides an itemization and memorandum of requested costs,
   3   with supporting documentation, as follows:
   4         1.        Judgment was entered in favor of Royal and against Plaintiffs in this
   5   case on January 29, 2021. See DE 209.
   6         2.        As the prevailing party, Royal seeks recovery of the following
   7   itemized costs:
   8                a. $618.00 for fees paid to the clerk for pro hac vice admission of
   9                   Richard W. Epstein, Jeffrey A. Backman, and Brian R. Cummings on
  10                   June 7, 2017 (Exhibit A);
  11                b. $60.00 for service of subpoena on non-party on June 1, 2018 (Exhibit
  12                   B);
  13                c. $880.15 for transcripts and court reporter fees for deposition of Dan
  14                   DeForest on June 21, 2018 (Exhibit C at p. 1);
  15                d. $694.65 for transcripts and court reporter fees for deposition of John
  16                   McCurley on June 22, 2018 (Exhibit C at p. 2);
  17                e. $775.14 for transcripts and court reporter fees for deposition of
  18                   Christina Peters-Stasiewicz on August 16, 2018 (Exhibit C at p. 3);
  19                f. $2,079.20 for transcripts and court reporter fees for deposition of
  20                   Wesley Weeks on September 12, 2018 (Exhibit C at p. 4);
  21                g. $1,550.25 for transcripts and court reporter fees for deposition of
  22                   Margaret Daley on October 29, 2018 (Exhibit C at p. 5);
  23                h. $1,115.25 for transcripts and court reporter fees for deposition of
  24                   Nathan Bacon on September 24, 2019 (Exhibit C at p. 6);
  25                i. $923.80 for transcripts and court reporter fees for deposition of Kevin
  26                   Brody on December 21, 2018 (Exhibit C at p. 7);
  27                j. $599.66 for transcripts and court reporter fees for deposition of Joshua
  28
                       Grant Kidd on February 12, 2020 (Exhibit C at p. 8); and
                                                  2
       38553859.1
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9914 Page 5 of 28



   1                k. $513.25 for transcripts and court reporter fees for deposition of
   2                  Melissa Hanson on February 18, 2020 (Exhibit C at p. 9).
   3         3.       All of these costs may be taxed against Plaintiffs and recovered by
   4   Royal pursuant to Fed. R. Civ. P. 54(d)(1), S.D. Cal. Local Rule 54.1, and 28 USC
   5   § 1920.
   6         4.       Royal files its Bill of Costs within fourteen (14) days of entry of the
   7   Judgment, in accordance with Fed. R. Civ. P. 54(d)(1).
   8         5.       The costs set forth in Paragraph 2(a) and documented in Exhibit “A”
   9   are taxable as “fees of the clerk,” pursuant to 28 USC § 1920(1).
  10         6.       The costs set forth in Paragraph 2(b) and documented in Exhibit “B”
  11   are taxable as “costs for service of subpoenas,” pursuant to Local Rule 54.1(b)(1).
  12         7.       The costs set forth in Paragraph 2(c) through 2(k) and documented in
  13   Exhibit “C” are taxable as “costs incurred in connection with taking depositions,”
  14   pursuant to Local Rule 54.1(b)(3).
  15
             DATED: February 12, 2021
  16
  17                                     Respectfully Submitted,
  18
                                         GREENSPOON MARDER LLP
  19
  20                                     JEFFREY A. BACKMAN (Fla. Bar No. 662501)
                                         Jeffrey.Backman@gmlaw.com
  21                                     RICHARD W. EPSTEIN (Fla Bar No. 229091)
  22                                     Richard.Epstein@gmlaw.com
                                         200 E. Broward Blvd, Suite 1800
  23                                     Fort Lauderdale, Florida 33301
  24                                     Tel: 954.527.2427
                                         Fax: 954.333.4027
  25                                     Admitted Pro Hac Vice
  26
                                         /s/ Brian R. Cummings
  27                                     BRIAN R. CUMMINGS (Fla. Bar No. 25854)
  28                                     Brian.Cummings@gmlaw.com
                                                  3
       38553859.1
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9915 Page 6 of 28



   1                                401 E. Jackson St., Suite 1825
   2                                Tampa, Florida 33602
                                    Tel: 813.769.7020
   3                                Fax: 813.426.8582
   4                                Admitted Pro Hac Vice

   5                                BLAKE L. OSBORN, ESQ. (CA SBN 271849)
   6                                Blake.Osborn@gmlaw.com
                                    1875 Century Park East, Suite 1900
   7                                Los Angeles, CA 90067
   8                                Telephone: 323.880.4522
                                    Facsimile: 954.771.9264
   9
                                    Attorneys for Defendant Royal Seas Cruises, Inc.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             4
       38553859.1
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9916 Page 7 of 28




               EXHIBIT
                 “A”
    Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9917 Page 8 of 28


Brian Cummings

From:                            paygovadmin@mail.doc.twai.gov
Sent:                            Tuesday, June 6, 2017 2:40 PM
To:                              38541.001; Moneka Valdez
Subject:                         Pay.gov Payment Confirmation: CASD CM ECF


Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you wish to cancel
this payment, please contact the CM/ECF Help Desk (ecfhelp@casd.uscourts.gov) at (866) 233-7983.

Application Name: CASD CM ECF
Pay.gov Tracking ID: 262T0BFN
Agency Tracking ID: 0974-10139147
Transaction Type: Sale
Transaction Date: Jun 6, 2017 2:39:40 PM

Account Holder Name: Gerald Greenspoon
Transaction Amount: $206.00
Card Type: AmericanExpress
Card Number: ************1012


THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                                          1
    Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9918 Page 9 of 28


Maria Salgado

From:                             paygovadmin@mail.doc.twai.gov
Sent:                             Wednesday, June 07, 2017 10:26 AM
To:                               Maria Salgado; Richard Epstein
Subject:                          Pay.gov Payment Confirmation: CASD CM ECF



Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you wish to cancel
this payment, please contact the CM/ECF Help Desk (ecfhelp@casd.uscourts.gov) at (866) 233-7983.

Application Name: CASD CM ECF
Pay.gov Tracking ID: 262TNNSF
Agency Tracking ID: 0974-10141313
Transaction Type: Sale
Transaction Date: Jun 7, 2017 10:25:59 AM

Account Holder Name: Richard Epstein
Transaction Amount: $206.00
Card Type: AmericanExpress
Card Number: ************1012


THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                                          1
   Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9919 Page 10 of 28


Khia Joseph

From:                             paygovadmin@mail.doc.twai.gov
Sent:                             Tuesday, June 06, 2017 4:36 PM
To:                               Khia Joseph
Subject:                          Pay.gov Payment Confirmation: CASD CM ECF



Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you wish to cancel
this payment, please contact the CM/ECF Help Desk (ecfhelp@casd.uscourts.gov) at (866) 233-7983.

Application Name: CASD CM ECF
Pay.gov Tracking ID: 262T3J30
Agency Tracking ID: 0974-10139756
Transaction Type: Sale
Transaction Date: Jun 6, 2017 4:35:53 PM

Account Holder Name: Jeffrey Backman
Transaction Amount: $206.00
Card Type: Visa
Card Number: ************2805


THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                                          1
   Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9920 Page 11 of 28


Maria Salgado

From:                          efile_information@casd.uscourts.gov
Sent:                          Wednesday, June 07, 2017 3:49 PM
To:                            efile_information@casd.uscourts.gov
Subject:                       Activity in Case 3:17-cv-00986-BAS-AGS McCurley v. Royal Seas Cruises, Inc. Pro Hac
                               Vice Approved - Clerk



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                             U.S. District Court

                                      Southern District of California

Notice of Electronic Filing

The following transaction was entered on 06/07/2017 at 12:47:05 PM PDT and filed on 06/07/2017
Case Name:           McCurley v. Royal Seas Cruises, Inc.
Case Number:         3:17-cv-00986-BAS-AGS
Filer:               Royal Seas Cruises, Inc.
Document Number: 11 (No document attached)

Docket Text:
PRO HAC APPROVED: Richard W Epstein appearing for Defendant Royal Seas Cruises, Inc.
(no document attached) (kcm)


3:17-cv-00986-BAS-AGS Notice has been electronically mailed to:

Anton N Handal      anh@handal-law.com, alodhi@handal-law.com, ipuentes@handal-law.com

Joshua Swigart josh@westcoastlitigation.com, ecf@westcoastlitigation.com, eva-dickey-hyde-swigart-
2509@ecf.pacerpro.com, pacer@informationreach.com

Abbas Kazerounian     ak@kazlg.com, abbas.kazerooni@gmail.com

Richard W Epstein     richard.epstein@gmlaw.com, maite.alvarez@gmlaw.com, maria.salgado@gmlaw.com

Jeffrey A Backman     jeffrey.backman@gmlaw.com, khia.joseph@gmlaw.com

Kevin Toby Lemieux      kevin@westcoastlitigation.com, ecf@westcoastlitigation.com, eva-dickey-hyde-
                                                       1
   Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9921 Page 12 of 28

swigart-2509@ecf.pacerpro.com

Brian R. Cummings      brian.cummings@gmlaw.com, moneka.valdez@gmlaw.com

3:17-cv-00986-BAS-AGS Electronically filed documents must be served conventionally by the filer to:

The following document(s) are associated with this transaction:


This is a re-generated NEF. Created on 6/7/2017 at 12:48 PM PDT




                                                       2
   Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9922 Page 13 of 28


Khia Joseph

From:                          efile_information@casd.uscourts.gov
Sent:                          Wednesday, June 07, 2017 3:46 PM
To:                            efile_information@casd.uscourts.gov
Subject:                       Activity in Case 3:17-cv-00986-BAS-AGS McCurley v. Royal Seas Cruises, Inc. Pro Hac
                               Vice Approved - Clerk

Follow Up Flag:                Follow up
Flag Status:                   Flagged



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                             U.S. District Court

                                      Southern District of California

Notice of Electronic Filing

The following transaction was entered on 6/7/2017 at 12:46 PM PDT and filed on 6/7/2017
Case Name:           McCurley v. Royal Seas Cruises, Inc.
Case Number:         3:17-cv-00986-BAS-AGS
Filer:               Royal Seas Cruises, Inc.
Document Number: 10(No document attached)

Docket Text:
PRO HAC APPROVED: Jeffrey A Backman appearing for Defendant Royal Seas Cruises, Inc.
(no document attached) (kcm)


3:17-cv-00986-BAS-AGS Notice has been electronically mailed to:

Anton N Handal      anh@handal-law.com, alodhi@handal-law.com, ipuentes@handal-law.com

Joshua Swigart josh@westcoastlitigation.com, ecf@westcoastlitigation.com, eva-dickey-hyde-swigart-
2509@ecf.pacerpro.com, pacer@informationreach.com

Abbas Kazerounian     ak@kazlg.com, abbas.kazerooni@gmail.com

Richard W Epstein     richard.epstein@gmlaw.com, maite.alvarez@gmlaw.com, maria.salgado@gmlaw.com

                                                       1
   Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9923 Page 14 of 28

Jeffrey A Backman   jeffrey.backman@gmlaw.com, khia.joseph@gmlaw.com

Kevin Toby Lemieux kevin@westcoastlitigation.com, ecf@westcoastlitigation.com, eva-dickey-hyde-
swigart-2509@ecf.pacerpro.com

Brian R. Cummings    brian.cummings@gmlaw.com, moneka.valdez@gmlaw.com

3:17-cv-00986-BAS-AGS Electronically filed documents must be served conventionally by the filer to:




                                                   2
   Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9924 Page 15 of 28


Moneka Valdez

From:                          efile_information@casd.uscourts.gov
Sent:                          Wednesday, June 07, 2017 3:45 PM
To:                            efile_information@casd.uscourts.gov
Subject:                       Activity in Case 3:17-cv-00986-BAS-AGS McCurley v. Royal Seas Cruises, Inc. Pro Hac
                               Vice Approved - Clerk


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                              U.S. District Court

                                       Southern District of California

Notice of Electronic Filing

The following transaction was entered on 6/7/2017 at 12:45 PM PDT and filed on 6/7/2017
Case Name:           McCurley v. Royal Seas Cruises, Inc.
Case Number:         3:17-cv-00986-BAS-AGS
Filer:               Royal Seas Cruises, Inc.
Document Number: 9(No document attached)

Docket Text:
PRO HAC APPROVED: Brian R. Cummings appearing for Defendant Royal Seas Cruises, Inc.
(no document attached) (kcm)


3:17-cv-00986-BAS-AGS Notice has been electronically mailed to:

Anton N Handal      anh@handal-law.com, alodhi@handal-law.com, ipuentes@handal-law.com

Joshua Swigart josh@westcoastlitigation.com, ecf@westcoastlitigation.com, eva-dickey-hyde-swigart-
2509@ecf.pacerpro.com, pacer@informationreach.com

Abbas Kazerounian     ak@kazlg.com, abbas.kazerooni@gmail.com

Richard W Epstein     richard.epstein@gmlaw.com, maite.alvarez@gmlaw.com, maria.salgado@gmlaw.com

Jeffrey A Backman     jeffrey.backman@gmlaw.com, khia.joseph@gmlaw.com

Kevin Toby Lemieux      kevin@westcoastlitigation.com, ecf@westcoastlitigation.com, eva-dickey-hyde-

                                                        1
   Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9925 Page 16 of 28

swigart-2509@ecf.pacerpro.com

Brian R. Cummings    brian.cummings@gmlaw.com, moneka.valdez@gmlaw.com

3:17-cv-00986-BAS-AGS Electronically filed documents must be served conventionally by the filer to:




                                                   2
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9926 Page 17 of 28




               EXHIBIT
                 “B”
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9927 Page 18 of 28
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9928 Page 19 of 28




               EXHIBIT
                 “C”
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9929 Page 20 of 28
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9930 Page 21 of 28
             Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9931 Page 22 of 28


           Veritext, LLC
           California Region
           707 Wilshire Boulevard, Suite 3500
           Los Angeles CA 90017
           Tel. 877-955-3855 Fax. 949-608-3438
           Fed. Tax ID: XX-XXXXXXX                                                                         38541.0020


        Bill To:       Richard W. Epstein                                                                                                      Invoice #:              CA4208805
                       Greenspoon Marder, LLP                                                                                              Invoice Date:                 2/24/2020
                       200 E Broward Blvd, Suite 1800
                       Fort Lauderdale, FL, 33301                                                                                          Balance Due:                     $513.25


          Case:             Dan Deforest Et. Al. v. Royal Seas Cruises, Inc.
          Job #:            3988881 | Job Date: 2/18/2020 | Delivery: Normal
          Billing Atty: Richard W. Epstein
          Location:         Veritext - Fort Lauderdale, FL
                            One E. Broward Blvd. | Suite 902
                            Fort Lauderdale, FL 33301
          Sched Atty: Thomas Wheeler Esq | Todd M. Friedman PC Law Offices

                       Witness                    Description                                                                                                               Amount

                                                  Transcript Services                                                                                                       $433.75

                  Melissa Hanson                  Exhibit Management                                                                                                          $44.50

                                                  Delivery and Handling                                                                                                       $35.00
               Notes:                                                                                                                        Invoice Total:                  $513.25
                                                                                                                                                   Payment:                     $0.00
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                    Interest:                   $0.00
                                                                                                                                              Balance Due:                   $513.25
        TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
        including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
        please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                 Invoice #:            CA4208805
                                                                                         Please remit payment to:
                          To pay online, go to                                                    Veritext                                            Job #:               3988881
                           www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 2/24/2020
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
15907
                  (American Express, Mastercard, Visa, Discover)
                                                                                                                                                   Balance:                 $513.25
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9932 Page 23 of 28
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9933 Page 24 of 28
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9934 Page 25 of 28
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9935 Page 26 of 28
______________________________________________________________________________________________________________________________

                                                                     INVOICE
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9936 Page 27 of 28
                                                                                                                      Page   1




                                                                       Email:       customerinquiry@epiqglobal.com
______________________________________________________________________________________________________________________________

Greenspoon Marder PA                                                            Invoice #:      M-222267
200 East Broward Boulevard                                                   Invoice Date:      10/31/18
Fort Lauderdale, FL 33301-1963                                                Our Order #:      FTL-188516-01
                                                                              Customer #:       121630

Attn: JEFFREY BACKMAN
______________________________________________________________________________________________________________________________
Terms: NET 30 DAY
______________________________________________________________________________________________________________________________
                                               Case No: 3:17-cv-01988-AJB-AGS
                                                                       QTY UNIT               UNIT PRICE              TOTAL
John McCurley et al v. Royal Seas Cruises, Inc.

Job Date: 09/12/18
Deponent: All Deponents
 Shipping and Handling                                                     1 EACH                    $35.00            $35.00

Job Date: 09/12/18
Deponent: Wesley C. Weeks
 Deposition Transcript - Original and one copy                           403 PAGE                     $3.95         $1,591.85
 Deposition Appearance Fee - Regular - Full                                1 HOUR                   $185.00           $185.00
 Day-Day-STD
 Exhibit Scanning - OCR-PDF-Pg-STD                                       613 PAGE                     $0.30           $183.90
 TotalTranscript CD-Ea-STD                                                 1 EACH                    $20.00            $20.00

Job Date: 09/12/18
Deponent: Wesley C. Weeks - Excerpts
 Deposition Transcript - Original and one copy                            11 PAGE                     $3.95            $43.45
 TotalTranscript CD-Ea-STD                                                 1 EACH                    $20.00            $20.00

                                                                                             Subtotal:          $2,079.20
                                                                                                                    $0.00
                                                                                             Sales Tax___________________
                                                                                    Total Invoice USD         $2,079.20
Depo Location:                800 East 101st Terrace
                              Suite 350
                              Kansas City, MO 64131




Thank You. Your Business is appreciated.




______________________________________________________________________________________________________________________________
REMIT TO:                                                                                    PLEASE PAY FROM THIS INVOICE
Epiq Court Reporting                                                                                 ABA Routing #: 121000248
P.O. Box 936158                                                                              Beneficiary Account #: 4125126904
Atlanta, GA 31193-6158                                                                                  Beneficiary Name: Epiq

For credit card payments, please visit
https://ww2.e-billexpress.com/ebpp/DTI                                                                        Tax ID: XX-XXXXXXX
Case 3:17-cv-00986-BAS-AGS Document 218 Filed 02/18/21 PageID.9937 Page 28 of 28

                                                         38541.0019
